Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 1 of 10 PageID #: 74

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  JERUSALEM NY ENTERPRISES LLC                  Case No. 21-cv-00376-MKB-CLP

                    Plaintiff,
              v.

  HUBER ERECTORS & HOISTING, LLC, and                  Honorable Margo K. Brodie
  KAKEL MAINTENANCE & CONSTRUCTION,
  andRICHARD T. LAUER, ESQ., and
  LAUERLAW, LLC.

                    Defendants.




                           MEMORANDUM OF LAW IN SUPPORT JERUSALEM NY
                           ENTERPRISES LLC’S MOTION TO REMAND

                                  Diana Rubin
                                  Attorney ID No.
                                  Law Oﬃces of Diana Rubin
                                  1129 Northern Blvd, Suite 404
                                  Manhasset, NY 11030
                                  Tel (212) 603 9334
                                  Fax (516) 272 4171
                                  DianaRubinAtty@gmail.com

                                  Counsel for Plaintiﬀ
                                  JERUSALEM NY ENTERPRISES LLC




                                                                                   !2
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 2 of 10 PageID #: 75



                                    MOTION TO REMAND

 1. Plaintiff, JERUSALEM NY ENTERPRISES LLC, move the court pursuant to 28 U.S. Code

    § 1446 (b) (2) (a), and CPLR 302 (a) (3) (ii), remanding this action to the New York

    Supreme Court, County of Kings, or, alternatively, for an order directing limiting discovery

    as it pertains to establishing personal jurisdiction over defendants RICHARD T. LAUER,

    ESQ., and LAUERLAW, LLC. together with granting such other and further relief deemed

    just, proper and equitable.

                                   PROCEDURAL HISTORY

 3. Plaintiff commenced this action in New York Supreme Court, County of Kings by Summons

    and Complaint, Exhibit A. The Complaint listed four causes of action: (i) Prima Facie Tort,

    (ii) Conversion, (iii) Fraud/Fraudulent Inducement, and (iv) Abuse of Process.

 4. Defendants Richard T. Lauer, ESQ. and LauerLaw, LLC (“Defendants”) then filed a Notice

    to Remove this action to the instant court, Exhibit B. Their sole basis for the removal, is that

    the Federal Court has original jurisdiction over the defendants.

 5. Based upon the reasons provided below, Defendants’ argument as to why the current action

    should be removed to this Court is flawed and, therefore, the current action should be

    remanded to New York Supreme Court, County of Kings.

                                          ARGUMENT

 A. The current action shall be remanded to New York State Court as it was removed to

    this Court in violation of 28 U.S. Code § 1446 (b) (2) (a).




                                                                                                   !3
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 3 of 10 PageID #: 76

 6. 28 U.S.C. § 1446(b) requires all defendants engaged in any given action, seeking to remove

    an action from state to federal court, to file a notice of removal within 30 days of receiving

    service of the initial pleading.

 7. Particularly, pertinent parts of 28 U.S.C. § 1446(b) read as follows: “(A) When a civil action

    is removed solely under section 1441(a), all defendants who have been properly joined and

    served must join in or consent to the removal of the action. (B) Each defendant shall have 30

    days after receipt by or service on that defendant of the initial pleading or summons

    described in paragraph (1) to file the notice of removal.”

 8. Needless to say, statutory provision, referenced above, is strictly enforceable within Eastern

    District (“E.D.N.Y”).

 9. For instance, in the matter captioned Codapro Corp. v. Wilson, 997 F. Supp. 322, 325

    (E.D.N.Y. 1998) the court granted plaintiff its motion to remand the case from E.D.N.Y. to

    the Supreme Court of Suffolk County due to the fact that not all defendants involved in the

    legal action clearly expressed their consent to remove the matter by way of “official filling

    or voicing consent”.

 10. Particularly, the court held the following: "[e]ach [defendant] must independently and

    unambiguously file notice of consent and intent to join in the removal. . . ." Henderson v.

    Holmes, 920 F. Supp. 1184, 1187 (D.Kan. 1996). Accordingly, "there must be some timely

    filed written indication from each defendant, or some person or entity purporting to formally

    act on its behalf in this respect and to have authority to do so, that it has actually consented to

    such action…"[I]t is insufficient for a defendant who has not signed the removal petition to

    merely advise the removing defendant that it consents to removal and that the removing

    defendant may represent such consent to the Court on its behalf…"Unfortunately for both,

                                                                                                     !4
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 4 of 10 PageID #: 77

    one defendant's attempt to speak on behalf of another will not suffice…Each defendant must

    communicate his consent to the court by way of an official filing or voicing of consent."”

    Codapro Corp. v. Wilson, 997 F. Supp. 322, 325 (E.D.N.Y. 1998).

 11. There clearly was no indication of consent on part of all defendants in the current action to

    remove the case. But, even assuming, arguendo, that such a consent was obtained by

    removing party, it was not, nonetheless, voiced or submitted in any form.

 12. “Thus, an action must be remanded where there is a failure of all defendants to file express

    consent to the removal within the 30-day period…"A majority of courts . . . have taken a

    strict approach and have held a representation by one defendant in the notice of removal that

    all defendants have consented to be insufficient, requiring instead that each defendant

    independently notify the court of its consent…This "rule of unanimity" applies regardless of

    whether federal subject matter jurisdiction is based on diversity or federal question”” Novick

    v. Bankers Life Ins. Co. of New York, 410 F. Supp. 2d 98, 100 (E.D.N.Y. 2006).

 13. In Novick, as in Codapro, the court held that the action should be remanded because co-

    defendant(s) failed to file or attempt to file consent within the 30-days statutory period of §

    1446(b).

 14. In other words, the standard of “mutual consent” is unilaterally upheld in the Courts of this

    State.

 15. Turning to the circumstances of the case at bar, it should be noted that all defendants were

    properly served in the current action, even though, upon information an belief, defendants

    Huber Erectors and Hoisting LLC and Kakel Maintenance & Construction refused to accept

    service, despite plaintiff’s diligent attempts to perform it in accordance with New York

    statutory requirements, Exhibit C- affidavits of service.

                                                                                                     !5
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 5 of 10 PageID #: 78

 16. Given the Huber Erectors and Hoisting LLC and Kakel Maintenance & Construction are

    RICHARD T. LAUER, ESQ., and LAUERLAW, LLC clients, who currently engage in an

    active litigation, it is safe to assume that defendants executed their ethical and professional

    duties towards its clients and that they had appraised their client of this lawsuit. Hence, co-

    defendants Huber Erectors and Hoisting LLC and Kakel Maintenance & Construction are

    aware of this action and purposefully refuse service.

 17. Therefore, pursuant to 28 U.S.C. § 1446(b) and a string of unilateral and unambiguous

    courts’ decisions consistently issued in this district, the current action should be remanded to

    New York Supreme Court, County of Kings.

 B. The current action shall be remanded to New York State Court as it was removed to

    this Court in violation of CPLR 302 a (3) (ii).

 18. Additionally, the current action was removed to this Court in a clear violation of the

    requirements set forth in the “long-arm statute”, namely CPLR 302 a (3) (ii), that confers

    jurisdiction by New York state courts over a non-resident defendant.

 19. Pertinent part of CPLR 302 a (3) (ii), reads as follows: “(a) Acts which are the basis of

    jurisdiction. As to a cause of action arising from any of the acts enumerated in this section, a

    court may exercise personal jurisdiction over any non-domiciliary, or his executor or

    administrator, who in person or through an agent: 3. commits a tortious act without the state

    causing injury to person or property within the state, except as to a cause of action for

    defamation of character arising from the act, if he… (ii) expects or should reasonably expect

    the act to have consequences in the state and derives substantial revenue from interstate or

    international commerce”.




                                                                                                  !6
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 6 of 10 PageID #: 79

 20. “Section 302(a)(3)(ii), meanwhile, "allows for jurisdiction over an out-of-state defendant

    with no contacts with New York, if, inter alia, the defendant is alleged to have committed a

    tortious act outside the State that caused, and reasonably should have been expected by the

    putative defendant to cause, injury to a person or property within the State." Penguin Grp.

    (USA) Inc. v. Am. Buddha, 609 F.3d 30, 32 (2d Cir. 2010). "The test of whether a defendant

    expects or should reasonably expect its actions to have consequences in New York is an

    objective one." In re Dental Supplies Antitrust Litig., No. 16-CV-696 (BMC), 2017 WL

    4217115, at *7 (E.D.N.Y. Sept. 20, 2017) (citing Keman v. Kurz-Hastings, 175 F.3d 236, 241

    (2d Cir. 1999)). "To ensure that [Section 302(a)(3)(ii)] is construed in a manner consistent

    with federal due process requirements, New York courts require 'tangible manifestations of a

    defendant's intent to target New York, or . . . concrete facts known to the nondomiciliary that

    should have alerted it to the possibility of being brought before a court in the Southern

    District of New York.'" Aaron Consulting Co. v. Snap Sols. LLC, 16-CV-6775 (NGG)

    (VMS), at *15 (E.D.N.Y. Sep. 20, 2018).

 21. As was previously established in plaintiff’s complaint, defendant should have reasonably

    expected that its/his actions would have consequences in New York by, inter alia,

    fraudulently filing Garnishment Entry against plaintiff – a party that has never been involved

    in any legal actions in any manner, shape, or form with the defendants in the current case. As

    was also addressed in the Complaint, defendants did so with a total disregard of well-

    established principles of foreign judgments domestication procedures, by completely

    neglecting it, thus committing two egregious wrongdoings simultaneously, in a fraudulent

    fashion.




                                                                                                 !7
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 7 of 10 PageID #: 80

 22. Defendants, as licensed attorneys, who is held to higher standard in front of the law, knew or

    should have known that they might face legal consequences of their fraudulent activities but

    nonetheless proceeded with their fraudulent scheme anyway.

 23. Therefore, applying the standards, addressed above, defendants possessed concrete facts and

    knowledge that should have alerted them to the possibility of being brought before the state

    courts of this State, deliberately chose to disregard the color of the law and availed

    themselves to New York State jurisdiction. Thus, it has been established by plaintiff, by

    virtue of its Complaint, that defendants committed a tortious act without the state, caused

    injury to the plaintiff within New York State, expected or should reasonably expected (as a

    law firm/licensed attorney) the act to have consequences in the State of New York – where

    Plaintiff is incorporated and conducts it business.

 24. As such, the remaining criteria plaintiff ought to satisfy pursuant to statutory requirements of

    CPLR 302 a (3) (ii) is whether defendants “derive substantial revenue from interstate or

    international commerce”.

 25. “CPLR § 302(a)(3)(ii). In order for jurisdiction to attach under this provision, five elements

    must be met: (1) defendants committed a tortious act outside of New York; (2) plaintiff's

    claims arise from that act; (3) the act caused injury to a person or property within New York;

    (4) the consequences of the act in New York were reasonably foreseeable; and (5) defendants

    derive substantial revenue from interstate or international commerce.…each case must be

    decided based on its own set of facts, [and there] is no specific dollar threshold at which

    revenue becomes ‘substantial’ for purposes of CPLR § 302(a)(3)(ii)." Id. Instead, "the main

    concern is the ‘overall nature of the defendant's business and the extent to which he can fairly




                                                                                                   !8
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 8 of 10 PageID #: 81

    be expected to defend lawsuits in foreign forums.’ Jewell v. Music Lifeboat, 254 F. Supp. 3d

    410, 421 (E.D.N.Y. 2017).

 26. "Among the most important facts of each case are the overall nature of the defendant's

    business and the extent to which he can fairly be expected to defend lawsuits in foreign

    forums." Complexions, Inc. v. Industry Outfitters, Inc., 1:09-CV-1402, at *8 (N.D.N.Y. Aug.

    9, 2011).

 27. The same principle was echoed in numerous decisions issued by E.D.N.Y.

 28. Upon information and belief, defendant(s) derive substantial revenue by providing legal

    services across at least two states: Ohio and Kentucky (defendants web-site, among other

    things, names these two states, https://lauerlawllc.com).

 29. As established by numerous decisions issued by this Court, and as demonstrated above,

    “there is no specific dollar threshold at which revenue becomes ‘substantial’ for purposes of

    CPLR § 302(a)(3)(ii). Instead, the main concern is the overall nature of the defendant's

    business and the extent to which he can fairly be expected to defend lawsuits in foreign

    forums”.

 30. Thus, applying the legal standards addressed above, a reasonable conclusion can be drawn,

    that the major purpose of the “substantial revenue” requirement is to establish that

    defendant(s) can “fairly be expected to defend lawsuits in foreign forums”.

 31. There is no question that defendants – as a law firm and/or licensed attorney - could and

    should be expected to be able to defend themselves in a lawsuit in this State. As active actors

    and participants of the legal industry they are well-positioned to do so.




                                                                                                 !9
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 9 of 10 PageID #: 82

 32. If, nonetheless, this Court is unconvinced with the foregoing argument, it should, at least,

    provide the plaintiff with the opportunity to “develop a full factual record” to establish

    personal jurisdiction over the defendants by virtue of discovery.

 33. “It is well settled under Second Circuit law that, even where plaintiff has not made a prima

    facie showing of personal jurisdiction, a court may still order discovery, in its discretion,

    when it concludes that the plaintiff may be able to establish jurisdiction if given the

    opportunity to develop a full factual record. Leon v. Igor Shmukler, Thinomenon, Inc., 992 F.

    Supp. 2d 179, 194 (E.D.N.Y. 2014).

 34. “The decision to permit jurisdictional discovery is within the discretion of the district court.”

    Aaron Consulting Co. v. Snap Sols. LLC, 16-CV-6775 (NGG) (VMS), at *17 (E.D.N.Y. Sep.

    20, 2018) ---the curt did not grant discovery.

 35. ”[G]enerally a plaintiff may be allowed limited discovery with respect to the jurisdictional

    issue . . ."” University of Pittsburgh v. Hedrick, 06-MC-176 (NG) (KAM), at *3 (E.D.N.Y.

    Nov. 20, 2006).

                                          CONCLUSION

 36. Plaintiff JERUSALEM NY ENTERPRISES LLC requests this Court to remand this action to

    the State of New York, County of Kings pursuant to 28 U.S. Code § 1446 (b) (2) (a) and

    pursuant to CPLR 302 (3), or, alternatively, direct the parties herein to conduct a limited

    discovery as it pertains to establishing the personal jurisdiction over defendants.

        Respectfully Submitted,

                                               By:_______________________________________
                                               The Law Office of Diana Rubin
                                               Diana Rubin Esq.
                                               Attorney for Plaintiff
                                               JERUSALEM NY ENTERPRISES LLC
                                               1129 Northern Blvd, Suite 404
                                                                                                   !10
Case 1:21-cv-00376-MKB-CLP Document 7-1 Filed 02/03/21 Page 10 of 10 PageID #: 83

                                     Manhasset, NY 11030
                                     Tel (212) 603-9334
                                     Fax (515) 272-4171




                                                                            !11
